White, J.
This case is an appeal from a judgment on & *587writ of habeas corpus, rendered in chambers by the Hon. B. T. Estes, judge of the 5th judicial district of the state, to whom the applicant, who is under indictment for murder in Marion county, made application for bail. Bail was refused, and this appeal taken.
Under the provisions of our Code this court cannot revise the opinion of the court or judge on incidental questions arising on the hearing of the application for habeas corpus. The case upon appeal must be heard and determined alone on the facts and the law arising upon the record. Pasc. Dig., Arts. 3221, 3222.
Where it becomes necessary, upon appeal in such cases, to affirm the judgment refusing bail, the practice has been uniform, and is well settled by the decisions of the supreme court and of this court since its organization. The rule is-that neither the facts nor the questions of law presented in the record will ordinarily be discussed, lest, perchance, the rights of the applicant might be thereby prejudiced on his final trial. We have, however, examined with great care the very many interesting questions of law and fact presented in this record, and so ably discussed in the oral arguments and briefs of both the counsel for the applicant and the state; and this court will avail itself of the first suitable case, where a reversal of a judgment refusing bail in a capital case becomes necessary, to discuss the meaning, as understood by us, of that provision of the Bill of Rights which declares that “all prisoners shall be bailable by sufficient sureties, unless for capital cases where the proof is evident” (Bill of Rights, Art. 1, sec. 11, Const.), and, in connection therewith, review the leading authorities, with a view of declaring the true rules which regulate and govern the action of this court in its adjudications upon such cases.
So far as the case under consideration is concerned, we deem it sufficient to say that, in accordance with our opinion of the law when applied to the facts contained in the record, *588the court below did. not err in refusing bail to the applicant.
The able counsel on both sides of the case have reflected honor and credit upon themselves and their profession by. the force of their arguments and the ability" of their briefs.
The judgment of the district judge of the 5th district, in refusing bail to applicant, is affirmed.

Affirmed.